Citation Nr: 0603823	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  05-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected right 
knee disability.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected right 
knee disability.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected right 
knee disability.

4.  Entitlement to service connection for prostate cancer 
residuals.

5.  Entitlement to an initial disability rating in excess of 
zero percent for erectile dysfunction.

6.  Entitlement to a disability rating in excess of 10 
percent for chronic prostatitis.

7.  Entitlement to a disability rating in excess of 20 
percent for a right knee disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Togus, Maine, Regional Office (RO), in 
December 2002, which granted service connection for erectile 
dysfunction (ED), with an initial noncompensable rating, 
denied service connection for prostate cancer, and denied a 
disability rating in excess of 20 percent for the service-
connected right knee disability.

This case comes before the Board also on appeal from a rating 
decision issued by the Cleveland, Ohio, RO, in September 
2004, which denied a disability rating in excess of 10 
percent for the service-connected chronic prostatitis and 
denied service connection for a lower back disability, a left 
knee disability, and a psychiatric disability, all claimed as 
secondary to the service-connected right knee disability.

The Providence, Rhode Island, RO holds jurisdiction over the 
veteran's claims file.

By letter dated in December 2005, the Board granted the 
representative's motion to have the veteran's appeal advanced 
on its docket.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.900(c) (2005).


The issues of entitlement to service connection for prostate 
cancer residuals, entitlement to an initial rating in excess 
of zero percent for ED, and entitlement to a rating in excess 
of 20 percent for the service-connected right knee 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's low back disability to his service-connected 
right knee disability.

2.  There is no competent medical evidence of record relating 
the veteran's left knee disability to his service-connected 
right knee disability.

3.  There is no competent medical evidence of record relating 
the veteran's psychiatric disability to his service-connected 
right knee disability.

4.  The service-connected chronic prostatitis is currently 
shown to be manifested by the need to void two times per 
night (approximately every four hours) and the need to wear 
at least two absorbent pads every day.


CONCLUSIONS OF LAW

1.  The diagnosed low back disability was neither incurred in 
nor aggravated by service nor was it proximately due to or 
the result of the service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).
 
2.  The diagnosed left knee disability was neither incurred 
in nor aggravated by service nor was it proximately due to or 
the result of the service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a).
3.  The diagnosed psychiatric disability was neither incurred 
in nor aggravated by service nor was it proximately due to or 
the result of the service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a).

4.  The criteria for entitlement to a 40 percent disability 
rating for chronic prostatitis are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.115a, 
4.115b, Diagnostic Code 7527 (2005).


REASONS AND BASES FOR THE FINDING AND CONCLUSIONS


I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

In this case, VA fully complied with its notification duties 
in regards to the veteran's claims for secondary service 
connection for left knee, low back, and psychiatric 
disabilities, and for a rating higher than 10 percent for the 
service-connected chronic prostatitis, by means of a letter 
issued in June 2004.  Thus, the veteran in this case has 
received adequate VCAA notice.  See Short Bear v. Nicholson, 
19 Vet. App. 341 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Though VCAA notification was given after the initial decision 
was rendered in this case, the Court has held that delayed 
notice is generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice and, insofar 
as it is clear from the record that the veteran has been made 
fully aware of what is needed to substantiate his claims for 
secondary service connection and for a higher rating for his 
chronic prostatitis prior to their final adjudication by VA, 
he has not been prejudiced because he has been provided "a 
meaningful opportunity to participate in the adjudication 
process."  Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the veteran's claims for secondary service 
connection and for a rating higher than 10 percent for 
chronic prostatitis and has had the veteran undergo VA 
genitourinary examinations as well.  

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary, however, only when the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained no medical opinions in 
connection with the veteran's claims for secondary service 
connection for low back, left knee, and psychiatric 
disabilities.  However, as discussed further below, VA is not 
required to seek a medical opinion in this case because there 
is no competent evidence indicating, or even suggesting, that 
the low back, left knee, and psychiatric disabilities are 
proximately due to the service-connected right knee 
disability, and the veteran has never claimed that any of 
these disabilities are directly related to service or 
reported a continuity of symptomatology since service.  Cf. 
Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a 
veteran's report of a continuity of symptomatology can 
trigger VA's duty to provide an examination).

There is no suggestion on the current record that there 
remains evidence that is pertinent to the four issues now 
being decided by the Board that has yet to be secured. 

Thus, VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
the evidence necessary for an equitable disposition of the 
claims for secondary service connection for low back, left 
knee, and psychiatric disabilities, and for a rating higher 
than 10 percent for chronic prostatitis.  The appeal of these 
four issues is ready to be considered on the merits. 

II.  Secondary service connection for low back, left knee,
 and psychiatric disabilities

Service connection is warranted for an injury or disease 
resulting in disability that was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

In order to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999). 

Service connection for a disability may also be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record shows that the veteran submitted his claims for 
service connection for low back, left knee, and psychiatric 
disabilities in 2004, essentially claiming that he believed 
that these disabilities were proximately due to his service-
connected right knee disability.  He has never alleged, nor 
does the record show, that any of these disabilities is 
directly related to service.

In support of his claim, the veteran submitted private 
medical records produced in March and April 2004 confirming 
diagnoses of osteoarthritis of the lumbosacral spine and left 
knee, and generalized anxiety disorder.  Thus, the criterion 
of a current disability is met.

The Board has carefully reviewed the records of VA and 
private medical treatment furnished to the veteran, including 
records produced as far back as in the year 2000, and has 
found no notation relating the veteran's low back, left knee, 
and psychiatric disabilities, first diagnosed in 2004, to his 
service-connected right knee disability.  There is simply no 
competent evidence in the record showing, or even suggesting, 
that there is the necessary link between these three 
disabilities and the service-connected right knee disability.

The Board acknowledges the veteran's belief that his low 
back, left knee, and psychiatric disabilities have been 
caused by or aggravated by his service-connected right knee 
disability.  However, his statements are not considered 
competent evidence sufficient to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown, nor has he claimed, to be a medical professional, 
he is not competent to opine that his low back, left knee, 
and psychiatric disabilities are causally related to his 
service-connected right knee disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

In short, the veteran's claims fail because there is no 
competent medical evidence relating his low back, left knee, 
and psychiatric disabilities to service or to his service-
connected right knee disability.  Accordingly, the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for low back, left knee, 
and psychiatric disabilities, and the claims must be denied.

Additionally, the Board finds that the evidence in these 
claims is not so evenly balanced so as to allow application 
of the benefit of the doubt rule, as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

III.  Increased disability rating for chronic prostatitis

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities (the Schedule), which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes (DCs) identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2. 

When a question arises as to which of two ratings apply under 
a particular DC, the higher evaluation is to be assigned, if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence regarding any issue material 
to the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The service-connected chronic prostatitis is currently rated 
under DC 7527 of the Schedule, which addresses prostate 
injuries, infections, hypertrophy, and postoperative 
residuals, and mandates that the disability be rated as 
voiding dysfunction or urinary tract infection (UTI), 
whichever is predominant.  38 C.F.R. § 4.115b, Part 4, DC 
7527.

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding.  
Voiding dysfunction due to continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, is to be assigned a 20 percent rating when the 
condition requires the wearing of absorbent materials which 
must be changed less than two times a day; a 40 percent 
rating when the condition requires the wearing of absorbent 
materials which must be changed two to four times a day; and 
a maximum rating of 60 percent when the condition requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day.  38 C.F.R. 
§ 4.115a.

Voiding dysfunction due to urinary frequency is to be 
assigned a 10 percent rating when there is daytime voiding 
interval of between two and three hours, or awakening to void 
two times per night; a 20 percent rating when there is a 
daytime voiding interval of one and two hours, or awakening 
to void three to four times per night; and a maximum rating 
of 40 percent when there is a daytime voiding interval of 
less than one hour, or awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.

Voiding dysfunction due to obstructive voiding is to be 
assigned a 10 percent rating when there is marked obstructive 
symptomatology (hesitancy, a slow or weak stream, or a 
decreased force of stream) with any one or a combination of 
the following:  (1) post void residuals greater than 150 cc.; 
(2) uroflowmetry, with a markedly diminished peak flow rate 
(less than 10 cc. per second); (3) recurrent UTIs secondary 
to obstruction; or (4) stricture disease requiring periodic 
dilatation every two to three months.  Also, a maximum rating 
of 30 percent is warranted if the obstructive voiding is 
manifested by urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a. 

Additionally, Section 4.115a provides for a rating of 10 
percent for UTI requiring long-term drug therapy, one or two 
hospitalizations per year, and/or intermittent intensive 
management; and a maximum rating of 30 percent when there are 
recurrent, symptomatic UTIs requiring drainage/frequent 
hospitalization more than twice a year and/or requiring 
continuous intensive management.  38 C.F.R. § 4.115a. 

The Board is required to consider all evidence of record, but 
to place more emphasis on the most recent medical data with 
particular emphasis on the most recent report.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A February 2002 VA genitourinary examination was essentially 
negative notwithstanding the recent surgery for prostate 
cancer followed by radiation therapy.  The veteran denied 
weakness, anorexia, weight loss or weight gain, as well as 
incontinence and UTIs.  He reported normal frequency.  He 
needed no drainage procedures and was not on a special diet.  
The diagnosis was adenocarcinoma of the prostate, status post 
radiation.

Private medical records dated from 2000 through 2004 reveal 
continued treatment furnished by a private urologist, with 
complaints of increased frequency and dribbling after 
urination.

Of record also is a photocopy of the pertinent section of the 
Schedule that lists the criteria for rating a genitourinary 
disability based on voiding dysfunction and urinary 
frequency.  This photocopy, which was submitted to VA by the 
veteran's representative in March 2004, was signed also in 
March 2004 by Dr. M.D.K., a private physician.  On this 
document, Dr. M.D.K. indicated that the veteran needed to 
wear protection (absorbent materials) due to leakage, which 
he needed to change two to four times per day, and that the 
veteran needed to void every four hours every night.

The above document was re-submitted to VA by the veteran's 
representative in May 2005, with notations on it from Dr. 
M.D.K. to the effect that the veteran reported using two to 
three pads every day and that he complained of "constant 
perineal pain which predates radiation therapy for prostate 
cancer."

On VA genitourinary examination in June 2004, the veteran 
reported difficulty with incontinence since his radiation 
treatment a few years earlier.  He stated that he went 
through approximately three pads every day.  He also reported 
dribbling after urination and denied any surgery on his 
urinary tract.  He denied any recurring UTIs and said that he 
had not been hospitalized for this in the past year and that 
he did not require catheterization, drains, or dilations.  
The physical examination was essentially normal and the 
diagnoses were prostate cancer and ED.

The competent evidence does not show that the veteran has 
UTIs that require drainage or frequent hospitalizations or 
continuous intensive management, or that he has obstructive 
voiding that required catheterization.  Thus, a rating higher 
than 10 percent is not warranted in this case on the basis of 
UTIs or obstructive voiding.

The evidence, particularly, the above cited private and VA 
medical evidence produced in 2004 and 2005, does show, 
however, that the veteran awakes to void every four hours per 
night (which, for the typical 8-hour night would mean waking 
up to void only twice per night, warranting the current 
rating of 10 percent, based on urinary frequency) and that he 
has to wear at least two absorbent pads every day (which 
would warrant a 40 percent rating based on urine leakage).  

It is unclear whether the above increased symptoms constitute 
manifestations of the service-connected chronic prostatitis 
or whether they represent a sequela of the prostate cancer 
surgery and subsequent radiation therapy that the veteran 
underwent in 2001.  Nevertheless, it is the Board's 
determination that reasonable doubt in regards to this 
question has arisen.  Resolving reasonable doubt in favor of 
the veteran, the Board concludes that the schedular criteria 
for a 40 percent rating for the service-connected chronic 
prostatitis, based on urine leakage, are met.

A rating higher than 40 percent is not warranted for the 
service-connected chronic prostatitis because it is not shown 
that this disability is currently manifested by urine leakage 
requiring the use of an appliance or the wearing of absorbent 
materials that must be changed more than four times a day.

Extra-schedular consideration of this claim under 38 C.F.R. 
§ 3.321(b)(1) is not warranted either because it is not shown 
nor has it been alleged that the service-connected disability 
is so unusual or exceptional that it renders impractical the 
application of the regular schedular standards.  
Specifically, it is not shown that the service-connected 
chronic prostatitis causes marked interference with 
employment or, as confirmed by the VA physician who examined 
the veteran in June 2004, that it requires frequent periods 
of hospitalization.


ORDER

Service connection for a low back disability, claimed as 
secondary to service-connected right knee disability, is 
denied.

Service connection for a left knee disability, claimed as 
secondary to service-connected right knee disability, is 
denied.

Service connection for a psychiatric disability, claimed as 
secondary to service-connected right knee disability, is 
denied.

A 40 percent disability rating for the service-connected 
chronic prostatitis is granted.



REMAND

In regards to the veteran's claims for service connection for 
prostate cancer residuals and entitlement to an initial 
rating higher than zero percent for ED, the Board notes that 
a January 2003 statement from the veteran, which he titled 
"Notice of Disagreement," clearly shows his disagreement 
with the initial rating assigned to his ED and the denial of 
service connection for prostate cancer, both rendered by the 
RO in December 2002.  The agency of original jurisdiction 
(AOJ), however, has not yet issued a statement of the case 
(SOC) with respect to these two issues.

The filing of a notice of disagreement initiates the appeal 
process.  Manlincon v. West , 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id. 

In regards to the veteran's claim for a rating in excess of 
20 percent for his service-connected right knee disability, 
the Board notes that this disability was last examined by VA 
in February 2002.  Since that date, the veteran has claimed 
that his right knee disability has become much worse (see, 
for instance, a June 2003 statement from the veteran), and 
the Board notes that the medical evidence of record, 
particularly records reflecting private and VA orthopedic 
consultations or treatment in 2003 and 2004, tends to support 
this allegation, in fact indicating that the veteran is being 
considered for a total knee replacement.

When a claimant asserts that the severity of a service-
connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995).  Moreover, under the provisions of 
the VCAA, the assistance provided by VA includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

Therefore, re-examination of the veteran's right knee is 
required in this case to properly evaluate the current 
severity of his service-connected right knee disability. 

Additionally, the Board notes that VA has yet to give VCAA 
notice to the veteran with respect to his claim for an 
increased rating for his service-connected right knee 
disability.

Accordingly, this case is remanded to the RO, via the AMC, 
for the following development: 

1.  The RO/AMC should give proper VCAA 
notice to the veteran in regards to his 
claim of entitlement to a rating in 
excess of 20 percent for the service-
connected right knee disability.  

The notice should comply with all four 
notification elements and a copy of the 
notice should be made part of the 
veteran's claims folder.

2.  The RO/AMC should issue an SOC 
addressing the issues of entitlement to 
service connection for prostate cancer 
residuals and entitlement to an initial 
rating higher than zero percent for ED.

The Board will further consider these 
issues only if a timely substantive 
appeal is received.

3.  The RO/AMC should schedule the 
veteran for a VA orthopedic examination 
of his right knee.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.   

The examination report should indicate 
whether there is recurrent subluxation or 
lateral instability of the right knee 
(and if so, whether it is slight, 
moderate, or severe).

The examiner should also report the 
degrees of flexion and extension of the 
right knee. 

The examiner should determine whether the 
right knee disability is manifested by 
weakened movement, excess fatigability, 
incoordination or pain.  Such inquiry 
should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The information requested in this remand 
is needed to evaluate the disability in 
accordance with VA's schedule for rating 
disabilities.

The veteran is advised that this 
examination is needed to evaluate his 
claim, and that failure to report for a 
scheduled examination without good cause 
will result in the denial of his claim.  
38 C.F.R. § 3.655 (2005).

4.  Once all of the above development has 
been completed, the RO/AMC should re-
adjudicate the veteran's claim for an 
increased rating for his service-
connected right knee disability.  If, any 
benefit sought on appeal remains denied, 
the RO/AMC should issue an SSOC before 
returning the case to the Board, if 
otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


